Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim 5 has been amended; Claims 7-9 are withdrawn as non-elected claims, claims 10-12 are added as new claims; and Claims 1-6 and 10-12 remain for examination, wherein claims 1, 3, and 5 are independent claims. It is acknowledged of the receipt of the Applicant’s “132 Declaration” dated 9/29/2022.
Previous Rejections/Objections
Previous rejection of Claim 5 under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (NPL: Effects of Mo content on microstructure and corrosion resistance of arc ion plated Ti-Mo-N films on 316L stainless steel as bipolar plates for polymer exchange membrane fuel cells, Journal of power sources 253 (2014) pp.201-204, thereafter NPL-1) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 09/29/2022.
In view if the Applicant’s amendments, and reconsideration, a new ground rejection is listed as following:

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, the Applicant has discussed the new added claims in “Remarks/arguments with amendment” (page 2 II new claims) and “132 Declaration” (#6 on page 2) filed on 9/29/2022 to indicates Fig.9 provides evidence for the instant claims 10-12. However, 1), Fig.9 is not a “EDX” spectrum; 2) Fig.9 is for example of “(Ti-8Mo)N smelting”, which should not represent the Ti alloy coating film as claimed in the instant claims; 3), TiN preferable (111) orientation in Fig.9 cannot represent the phase orientation of the Ti-Mo-(C,N) phase. Since claims 10-12 need further clarification and amendment, these claims would not be included in the following examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (NPL: Effects of Mo content on microstructure and corrosion resistance of arc ion plated Ti-Mo-N films on 316L stainless steel as bipolar plates for polymer exchange membrane fuel cells, Journal of power sources 253 (2014) pp.201-204, thereafter NPL-1).
NPL-1 is applied to instant claims 1-2 and 6 for the same reason as stated in the previous office action dated 6/29/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL-1 in view of Miyanaga Miki et al (WO 2009025112 A1, listed in IDS filed on 12/10/2018, with on-line translation, thereafter WO’112).
NPL-1 in view of WO’112 is applied to instant claims 3-4 for the same reason as stated in the previous office action dated 9/29/2022.
Regarding the amended claim 5, WO’112 teaches a Ti-M-Z coating film with M including Mo and Z is at least one of boron, oxygen, carbon, and nitrogen (Abstract, par.[0080] and examples of WO’112). The amount of optional C and/or N is from 0.1-2 at% (Abstract, par.[0080] and examples of WO’112), which overlaps the claimed 0.2-0.4 at% C and 0.2-0.4 at% N. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to applying proper amount C and N form the disclosure of WO’112 for the coating film of NPL-1 since both NPL-1 and WO’112 teach the same Ti-Mo-(C,N) coating film throughout hole disclosing range and WO’112 teaches improving of the surface wear resistance of the cutting tool (Abstract, par.[0080] and examples of WO’112).

Response to Arguments
Applicant’s arguments to the art rejection to ; Claims 1-6 and 10-12 have been considered but they are not persuasive. Regarding the arguments recited to the amended features in the instant claims, the Examiner’s position has stated as above:
Regarding the Applicant’s “132 Declaration” dated 9/29/2022, which has been fully considered but it is insufficient to overcome the instant rejections as discussed above since Firstly, NPL-1 provides (111) orientation for the Ti-Mo-N films (Fig.2-3 and section of 3.2 XRD results of NPL-1); Secondly, the argued orientation of coated film is not included in the instant claims 1-6, there is no evidence to show only (111) oriented Ti-Mo-(N,C) film can reach the claimed property of 3,000 HV or more; Finally, the additional tables 1-10 in the instant “132 Declaration” do not provide the relationship between the coated film’s grain orientation and film’s property (HV). 
The Applicant’s arguments are summarized as following:
1, Regarding the rejection for the instant claims, the cited NPL-1 or combine with WO’112 does not disclose the claimed Ti alloy coating film since the cited prior art(s) does nor specify the oriented coating film and the same manufactured as applied in the instant invention (refer to the Applicant’s “132 Declaration” dated 9/29/2022).
2, Fig.9 in the instant specification provides evidence to support the Applicant’s argument.
In response
Regarding the argument 1, as discussed in the response for Applicant’s “132 Declaration” dated 9/29/2022 above, it is noted that the argued “grain orientation” is not included in the instant claims. there is no evidence to show the argued “tightly packed” grain orientation is the only way to obtain the claimed property: HV 3,000. 
Regarding the argument 2, Fig.9 in the instant specification has been marked as “(Ti-8Mo)N smelting”, which cannot directly represent the claimed “Ti alloy coating film” since the grain orientation of the coated film may be significantly affected by the coating process, such as arc ion plating AIP process (par.[0005], [0061]-[0062], and [0075] of the instant specification). Furthermore, the orientation of Ti(N,C) is different to the orientation of Ti-Mo-(C, N) phase. The hardness of the coating film should not just decided by the Ti(N, C) phase only.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734